Opinion filed July 21, 2016




                                      In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-16-00193-CR
                                    ___________

                      EX PARTE KEPHREN THOMAS


                                Original Proceeding


                      MEMORANDUM OPINION
       Kephren Thomas has filed in this court an application for writ of habeas
corpus in which he asserts that he has been indicted for a felony offense and that he
is being illegally restrained by the Sheriff of Midland County. Thomas raises several
contentions in his application and requests that we issue a writ of habeas corpus. We
dismiss for want of jurisdiction.
       This court’s authority to exercise original jurisdiction is limited. See TEX.
CONST. art. V, §§ 5, 6 (providing that Court of Criminal Appeals has the power to
issue writs of habeas corpus and that intermediate courts of appeals only have
original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221 (West
2004) (limited writ powers granted to the courts of appeals). An intermediate
appellate court “does not possess original habeas corpus jurisdiction of a bail issue”
in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009,
no pet.); see Ex parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.—Waco 1999, orig.
proceeding). We note that the Texas Code of Criminal Procedure provides that a
person who is confined after indictment on a felony charge may apply for a writ of
habeas corpus in the district court in which he is indicted. TEX. CODE CRIM. PROC.
ANN. art. 11.08 (West 2015). Because we have no jurisdiction to issue a writ of
habeas corpus in this original proceeding, we must dismiss.
      This proceeding is dismissed for want of jurisdiction.


                                                    PER CURIAM


July 21, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2